           Case 1:17-cv-06164-KPF Document 53 Filed 12/17/18 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________
sisaacson@faillacelaw.com


                                   December 17, 2018

VIA ECF & ELECTRONIC MAIL

Honorable Katherine Polk Failla
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

                          Re:      Ortega Hernandez, et al. v. Muzzarella Inc., et al
                                   17-cv-6164 (KPF)

Dear Judge Failla:

         I am an attorney with the office of Michael Faillace & Associates, attorneys for Plaintiff
in the above-referenced matter. We write, with the consent of Defendants’ counsel, to respectfully
request an extension of time to file the parties’ joint pretrial order, jury charge requests and
proposed voir dire questions, which are presently due on December 24, 2018. This is the first
request of its kind. The reason for the request is that the undersigned will be on vacation until
December 25, 2018. The undersigned emailed Plaintiff’s proposed documents to defense counsel
on December 3, 2018 in order to try to submit these documents before leaving on vacation;
however, Defendants’ counsel has indicated that they will not be able to review Plaintiff’s
proposed documents before I leave. Accordingly, Plaintiff respectfully requests a brief extension
of time to submit these documents from December 24, 2018 to December 26, 2018.

        The parties thank the Court for its attention to this matter.


                                   Respectfully Submitted,


                                   _______/s/Sara Isaacson
                                   Sara Isaacson

cc: Jason Mizrahi, Esq. (via ECF)
    Joshua Levin-Epstein, Esq. (via ECF)




                          Certified as a minority-owned business in the State of New York
